Citation Nr: 0630381	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-41 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for panic disorder 
with agoraphobia and anxiety disorder, currently evaluated as 
70 percent disabling.

2.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 60 percent 
disabling. 
  
3.  Entitlement to service connection for a sleep disorder. 

4.  Entitlement to service connection for angioneurotic 
edema, claimed as swelling of the tongue and face.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for colon 
cancer, to include as due to exposure to herbicides.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to August 
1987.  He served in the Republic of Vietnam from April 16, 
1966 to May 31, 1967 and from September 15, 1969 to May 11, 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem North Carolina, wherein the RO assigned 50 and 
30 percent disability ratings to service-connected panic 
disorder with agoraphobia and anxiety disorder and 
hypertensive cardiovascular disease, respectively.  By that 
same rating action, the RO denied service connection for a 
sleep disorder, colon cancer, and angioneurotic edema, 
claimed as swelling of the tongue and face.  The veteran 
perfected a timely appeal with respect to the RO's March 2004 
determination to the Board. 

In his substantive appeal, received by the RO in March 2004, 
the veteran appeared to have raised claims of entitlement to 
service connection for loss of balance and loss of control of 
bowel and bladder (see, VA Form 9, received by the RO in 
December 2004).  As these newly raised service connection 
claims have not been developed for appellate review, they are 
referred to the RO for appropriate action. 

(The issue of whether new and material evidence has been 
received to reopen a claim for service connection for colon 
cancer, to include as due to exposure to herbicides will be 
addressed in the remand that follows the order of the 
decision below.)


FINDINGS OF FACT

1.  The veteran's panic disorder with agoraphobia and anxiety 
disorder is productive of occupational and social impairment 
which more nearly approximates deficiencies in most areas, 
such as work, school and family relationships with an 
inability to establish and maintain effective relationships; 
total occupational and social impairment is not demonstrated. 

2.  The veteran's hypertensive cardiovascular disease has not 
been shown to be productive of acute congestive heart 
failure, or; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

3.  The veteran does not currently have a sleep disorder that 
is separate from the service-connected panic disorder with 
agoraphobia and anxiety disorder. 

4.  Angioneurotic edema, claimed as swelling of the tongue 
and face, was not shown in service, and there is a lack of 
competent medical evidence or opinion suggesting a nexus 
between it and the veteran's period of military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating greater 
than 70 percent, for panic disorder with agoraphobia and 
anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9412 (2005).

2.  The scheular criteria for an increased rating greater 
than 60 percent for hypertensive cardiovascular disease have 
not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7007 (2005).

3.  The veteran does not have a sleep disorder that is the 
result of a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  The criteria for establishing service connection for 
angioneurotic edema, claimed as swollen face and tongue, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In letters to the appellant, dated in September 2003 and 
December 2004, VA informed the appellant of the criteria that 
he needed to demonstrate in order to prevail on his increased 
evaluation and service connection claims.  He was asked to 
submit or identify evidence relevant to his claims, including 
a statement from a doctor (private or VA) reflecting that his 
panic disorder with agoraphobia and anxiety disorder and 
hypertensive cardiovascular disease had increased in severity 
and that he had a sleep disorder and angioneurotic edema, 
claimed as swelling of the face and tongue, that were caused 
by an event(s) that began during service.  The appellant was 
informed that VA would make reasonable efforts to assist him 
in getting evidence, including service medical records, VA 
out-patient treatment records and examination reports, or 
relevant records held by any government agencies.  He was 
also informed that it was his responsibility to submit all 
records not in the possession of a Federal agency, which 
included any records in his possession.  Thus, the discussion 
contain in the September 2003 and December 2004 letters 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his increased evaluation and service connection 
claims. 

Although the December 2004 notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
veteran's claims in March 2004, "the appellant [was] provided 
the content-complying notice to which he [was] entitled in 
the September 2003 letter."  Pellegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

In addition, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, as the RO 
informed the veteran of the latter two elements in 
supplemental statement of the cases, issued in March 2006, 
the Board finds no prejudice to the appellant in processing 
with the issuance of a final decision on the claims on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding VA's duty to assist the appellant's with the 
increased evaluation and service connection claims on appeal, 
service medical records, post-service VA and private clinical 
treatment reports, and statements of the veteran and his 
wife, have been associated with the claims files.  In 
addition, with regards to his increased evaluation claims, 
the veteran was recently examined by VA in December 2005 to 
determine the current severity of his panic disorder with 
agoraphobia and anxiety disorder and hypertensive 
cardiovascular disease.  

As for whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of service 
connection for a sleep disorder and agnioneurotic edema, 
claimed as swelling of the face and tongue, the Board notes 
that 38 U.S.C. § 5103A(d) places a duty on VA to provide a 
medical opinion when such an opinion is necessary to make a 
decision on the veteran's claim for disability compensation.  
See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003). 
VA's duty to assist in this manner does not arise 
automatically. VA's obligation under 38 U.S.C. § 5103A(d) to 
provide the veteran with a medical opinion is triggered only 
if the evidence of record demonstrates "some causal 
connection between his disability and his military service."  
Wells, 326 F.3d at 1384.  

In this case, and as discussed in greater detail in the 
decision below, there is no clinical evidence demonstrating 
that the veteran currently has a sleep disorder that is 
separate from the service-connected panic disorder with 
agoraphobia and anxiety disorder.  The Board observes that 
while the evidence of record does contain diagnoses of 
angioneurotic edema, the veteran's service medical records do 
not reflect any subjective complaints or clinical findings of 
the aforementioned disability.  Thus, in the absence of a 
clinical account noted during the veteran's period of 
service, there exist no basis on which to request an opinion 
to address whether his current angioneurotic edema may be 
associated with such service.  Accordingly, under these 
particular circumstances, the Board finds that VA did not 
have a duty to assist in this regard that remains unmet with 
respect to the claims for service connection for a sleep 
disorder and agnioneurotic edema, claimed as swelling of the 
face and tongue. 

The appellant has not reported that any other pertinent 
evidence might be available to support the aforementioned 
increased evaluation and service connection claims.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107
(West 2002).  

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the aforementioned 
disabilities.

I.  Increased Evaluation Claims

General Increased Evaluation Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2005).  Careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  
See generally 38 C.F.R. 4.1 (2005); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995). 
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


1.  Panic Disorder with Agoraphobia and Anxiety Disorder

a.  Factual Background

The veteran contends that his panic disorder with agoraphobia 
and anxiety disorder warrants an evaluation greater than 70 
percent due to such symptoms as visual hallucinations (i.e., 
seeing snakes), paranoid ideations, twice daily panic 
attacks, and sleep disturbance.  

In September 2003, the veteran filed a claim at the RO and 
requested an increased evaluation for his service-connected 
panic disorder with agoraphobia and anxiety disorder.  
Thereafter, in December 2003, the veteran was afforded a VA 
examination to determine the current severity of his service-
connected psychiatric disorder.  During the December 2003 
evaluation, the veteran related that he was not employed, and 
that he one year previously he had worked teaching "ROTC."  
He indicated that he lived with his wife, and that he spent 
his time reading or performing chores, i.e., yard work.  He 
denied having any close friends and limited recreational and 
leisure pursuits, but stated that he attended church.  

A mental status evaluation of the veteran in December 2003 
was essentially normal with the exception of a tense mood.  
The VA examiner entered an Axis I diagnosis of panic disorder 
with agoraphobia and anxiety disorder, not otherwise 
specified.  A Global Assessment of Functioning Score (GAF) of 
50-a score reflective of moderately serious impairment o 
psychosocial functioning-was entered by the examiner. 

VA outpatient reports, dated from November 2003 to February 
2004, reflect that the appellant continued to seek treatment 
for panic attacks, anxiety and sleep disturbance. 

By a March 2004 rating action, the RO increased the 
disability rating assigned to the service-connected panic 
disorder with agoraphobia and anxiety disorder from 30 to 50 
percent, effective September 17, 2003, the date of receipt of 
the veteran's claim for increase for his service-connected 
psychiatric disability. 
Thereafter, in August 2004, the veteran was examined by VA 
for his psychiatric disability.  A review of that examination 
reflects that the veteran had continued to seek treatment for 
panic and anxiety attacks on a monthly basis.  Upon mental 
status evaluation in August 2004, there was no evidence of 
any impairment of thought processes.  There were no 
delusions, hallucinations or suicidal thoughts.  The veteran 
cried throughout the interview.  He stated that his wife 
helped him with his bathing and dressing.  The veteran was 
alert and well-oriented.  He had some concentration problems 
during the interview.  The veteran indicated that he had some 
short-term memory problems.  In this regard, he stated, "I 
can't remember things like I used to, I used to be kind of 
smart."  

During the August 2004 VA evaluation, the veteran's speech 
and thoughts were slow, but linear and goal-directed.  He was 
unable to provide specific details, which the examiner noted 
was typical of a depressive style of response.  The veteran 
indicated that he continued to have panic attacks, sometimes 
twice in one day, and that they sometimes lasted one to two 
hours.  He stated that during the panic attacks, he felt as 
if he was going to die.  The veteran stated that he did not 
want to be around people.  He reported having interrupted 
sleep.  The examiner entered an Axis I diagnosis of panic 
disorder with agoraphobia and anxiety disorder.  A GAF score 
of 45 was recorded--a score indicative of major impairment in 
social and occupational functioning.

VA outpatient reports, dated from March to August 2004, 
reflect that the veteran continued to experienced weekly 
panic attacks.  The veteran also reported that he was 
constantly withdrawn and that he preferred not to socialize.  
He admitted to having visual hallucinations-such as seeing 
snakes-and paranoid ideations.  He denied having a thought 
disorder, auditory hallucinations and suicidal and/or 
homicidal ideations (see, VA outpatient report, dated in 
March 2004). 

By an October 2004 rating action, the RO increased the 
disability rating assigned to the service-connected panic 
disorder with agoraphobia and anxiety disorder from 50 to 70 
percent, effective September 17, 2003.  

VA outpatient reports, dating from October 2004 to September 
2005, note that the veteran continued to seek treatment for 
severe depression, twice weekly panic attacks and sleeping 
problems for which he took medication (see, VA outpatient 
report, dated in February 2005).  When seen in the VA clinic 
in September 2005, the veteran was oriented in all spheres.  
His mood was apathetic.  His affect was in full range; his 
mood was congruent.  The veteran indicated that he had a 
thought disorder and visual hallucinations.  He denied having 
any paranoid, suicidal or homicidal ideations or auditory 
hallucinations.  The veteran exhibited good impulse control 
and judgment.  A GAF score of 40 was entered.  When the 
veteran returned to the clinic with his wife in October 2005, 
he denied having any auditory or visual hallucinations.  The 
veteran's wife reported that the appellant did not sleep at 
night, that he experienced flashbacks and was not doing 
reasonably well.  The veteran was noted to be on medication 
for his psychiatric disability.  The examiner entered an Axis 
I diagnosis of schizoaffective disorder, depressive episode, 
severe, panic disorder.  A GAF score of 45 was entered. 

A December 2005 VA examination report reflects that the 
veteran continued to seek treatment for his psychiatric 
disability every three months at a VA facility.  He reported 
that medication had relieved some of psychiatric symptoms, 
especially the quantity of panic attacks.  The veteran 
indicated that he was sad and anxious, stayed to himself, had 
poor concentration, a short temper, and low energy.  He 
related that he had last worked three years previously for 
"ROTC."  The veteran related that he lived with his wife, 
had friends, liked to read-despite having poor concentration-
and attended church.  A mental status evaluation of the 
veteran was essentially negative with the exception of a 
subdued and depressed mood.  The examiner entered an Axis I 
diagnoses of panic disorder without agoraphobia and major 
depression without psychosis.  A GAF score of 48 was entered-
-a score noted by the examiner to be reflective of serious 
impairment of psychosocial functioning.  

VA outpatient reports, dated from October 2005 to March 2006, 
reflect that upon evaluation in March 2006, the veteran 
related that he had had panic attacks with shortness of 
breath, and that he was fearful and anxious.  He related that 
he was on medication but, at times, he still experienced 
symptoms.  The examining physician entered Axis I diagnoses 
of chronic post-traumatic stress disorder, schizoaffective 
disorder and panic disorder with agoraphobia.  A GAF score of 
40 was recorded. 

b.  Laws and Regulations-Psychiatric Increased Evaluation 
Claims

The rating criteria provide that the veteran's panic disorder 
with agoraphobia and anxiety disorder, 9412, as well as other 
mental disorders, are to be rated under he General Rating 
Formula for Mental Disorders pursuant to 38 C.F.R. § 4.130 
(2005).  Under the general rating, a 70 percent evaluation 
will be assigned for mental disorders where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); an inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

c.  Analysis

The Board concludes that the preponderance of the evidence is 
against an increased rating greater than 70 percent for the 
veteran's service-connected panic disorder with agoraphobia 
and anxiety disorder.  In reaching the foregoing conclusion, 
the Board finds that a longitudinal review of the VA and 
private clinical evidence of does not show that the veteran's 
service-connected panic disorder with agoraphobia and anxiety 
disorder results in total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

In this regard, while the veteran indicated that he 
experienced visual hallucinations and paranoid ideations when 
seen at a VA clinic in March 2004 and September 2005, he 
denied the same upon mental status evaluations in October and 
December 2005.  In addition, while the veteran has 
consistently maintained throughout the duration of the appeal 
that he had weekly panic attacks, when evaluated by VA in 
December 2005, he stated that that they had lessened with 
medication.  Furthermore, although the veteran objectively 
demonstrated some concentration problems and subjectively 
complained of having short-term memory loss during an 
evaluation by VA in August 2004, examinations conducted by VA 
throughout the duration of the appeal found him to have been 
oriented in all spheres with no impairment of thought 
processes or communication.  

With regards to industrial impairment, the evidence of record 
demonstrates that despite his service-connected psychiatric 
disability, up until a few years ago, the veteran retained 
employment as an "ROTC" teacher.  Finally, while the 
veteran has consistently maintained that he preferred to be 
alone, he also reported that he was married, had friends (see 
December 2005 VA examination report), enjoyed reading, and 
attended church.  

In this case, the appellant's assigned GAF scores have been 
consistent with the appellant's reported symptoms, and are 
consistent with a finding that, since September 1993, his 
panic disorder with agoraphobia and anxiety disorder has been 
seriously, but not totally, disabling.  The appellant's GAF 
ranged from a high of 50 (December 1993 VA examination 
report) to a low of 40 (VA outpatient report, dated in March 
2006).  Pursuant to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the most recently assigned GAF score of 40 indicates 
some impairment in reality testing of communications, or 
major impairment in several areas such as work, family 
relations, judgment, thinking, or mood, the Board emphasizes 
that these symptoms and level of impairment are wholly 
consistent with the schedular criteria for the assigned 70 
percent rating.  In short, even the lowest GAF score of 40, 
in and of itself, is not reflective of the level of 
impairment contemplated in the criteria for the 100 percent 
rating.  

In view of the foregoing, the Board has concluded that the 
social and industrial impairment from the veteran's service-
connected panic disorder with agoraphobia and anxiety 
disorder does not more nearly approximate the total level of 
impairment required for a 100 percent rating than the level 
of impairment required for a 70 percent rating.  Accordingly, 
a 100 percent rating is not warranted for the service-
connected panic disorder with agoraphobia and anxiety 
disorder.  

2.  Hypertensive Cardiovascular Disease

a.  Factual Background

The veteran maintains that his service-connected hypertensive 
cardiovascular disease is more severely disabling than that 
reflected by the current 60 percent evaluation due to such 
symptoms as shortness of breath and dizziness.   

By a March 2004 rating action, the RO increased the 
disability rating assigned to the service-connected 
hypertensive cardiovascular disease from 10 to 30 percent 
disabling.  The RO based their decision, in part, on VA 
outpatient reports, dated from November 2003 to February 
2004, reflecting that in January 2004, the veteran was 
admitted to a private emergency room because of elevated 
blood pressure with complaints of dizziness and blurred 
vision.  An electrocardiogram of the heart was "normal."  
It was noted that the veteran had missed taking his 
hypertensive medication.  The RO's decision was also based on 
a December 2003 VA examination report.  A review of that 
report reflects that the veteran reported having had chest 
pain.  He related that he was able to walk a block at a time, 
ascend one flight of stairs and engage in some exercise, 
i.e., mowing the lawn.  An examination of the heart was 
essentially normal.  The examiner entered a diagnosis of 
hypertensive cardiovascular disease, being treated, not fully 
controlled.  The examiner determined that the veteran was 
capable of performing 6 METs of activity.  

When the veteran was examined by VA in August 2004, he 
reported that he had occasional chest pain both with and 
without with exertion, shortness of breath when he walked 50 
feet and daily dizziness.  The veteran denied having any 
orthopnea or paroxysmal nocturnal dyspnea.  He had some ankle 
edema.  The examiner stated that the veteran was able to 
perform at a 4-5 METs level.  In this regard, the examiner 
indicated that the veteran helped his wife with some 
housekeeping, i.e., sweeping, but that he was not able to 
perform as much yard work as he had in the past.  The 
examiner related that the veteran was unable two walk more 
than fifty feet.  An examination of the veteran's heart 
showed a normal sinus rhythm with a grade 2/6 aortic systolic 
murmur heard over the entire precordium and into the 
carotids.  The examiner noted that previous X-rays of the 
veteran's heart revealed that it was enlarged.  There was 
trace of edema in both ankles.  The veteran's peripheral 
pulses were all normal.  The VA examiner entered a diagnosis 
of hypertensive cardiovascular disease.

A January 2005 VA outpatient report reflects that an 
electrocardiogram (EKG) of the heart revealed a sinus rhythm 
with first degree atrioventricular block.  X-rays of the 
chest revealed minimal left ventricular hypertrophy (see, VA 
outpatient report, dated January 31, 2005). 

During a December 2005 VA examination, the veteran's MET 
level was determined to have been between 4-5; although, the 
VA examiner noted that it was difficult to evaluate because 
of the appellant's orthopedic problems.  The veteran was 
unable to walk more than 50 feet.  An examination of the 
heart revealed a mild left-sided cardiac enlargement with a 
grade II systolic murmur over the pericardium.  There was 
mild ankle edema.  His lungs were clear.  There was no other 
evidence of congestive heart failure.  The examiner entered a 
diagnosis of hypertensive cardiovascular disease.  At the 
close of the examination, the examiner opined that the 
veteran's level of disability for his hypertensive 
cardiovascular disease had essentially remained unchanged 
since he was examined by VA in August 2004, i.e., his MET 
level remained at the 4-5 level.  

VA outpatient reports, dated from October 2005 to March 2006, 
include X-rays of the veteran's chest, performed in February 
2006, reflecting that his heart was not enlarged.  There were 
diffuse, chronic, interstitial lung changes with a 
predominantly reticular patter, but no acute infiltrate or 
effusion was seen. Pulmonary vascularity was not engorged, 
and there were no signs of overt congestive heart failure.  
Osseous structures were grossly intact.  When seen in the 
clinic the following month, an examination of the heart was 
essentially normal; there were no murmurs, rubs or gallops.  

b.  Increased Evaluation Laws and Regulations-Hypertensive 
Cardiovascular Disease

The RO has evaluated the service-connected hypertensive 
cardiovascular disease under 38 C.F.R. § 4.104, Diagnostic 
Code 7007.  

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7007 (2005), a 
60 percent rating requires more than one episode of acute 
congestive heart failure in the past year; or when there is a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Id.

A 100 percent rating requires chronic congestive heart 
failure; or when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id., Note (2).

c.  Analysis

Initially, the Board historically observes that effective 
January 12, 1998, amendments to 38 C.F.R. § 4.104, the 
schedule of ratings for the cardiovascular system, became 
effective.  62 Fed. Reg. 65207 (Dec. 11, 1997).  Under the 
former versions of Diagnostic Codes 7007 and 7101 (effective 
prior to January 12, 1998), a separate rating could not be 
assigned for hypertensive heart disease and hypertension.  
This is so because the criteria for rating one condition 
overlapped with the criteria for the rating the other. See 38 
C.F.R. § 4.104, Diagnostic Code 7007 (in effect prior to 
January 12, 1998) (including "sustained diastolic 
hypertension, diastolic 100 or more, or 120 or more" as 
rating criteria for hypertensive heart disease).  Under those 
circumstances, the assignment of separate ratings would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2005).  

Under the amended version, however, elevated diastolic 
readings are no longer listed as criteria for rating 
hypertensive heart disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2005).  In this case, by an October 
2005 rating action, the RO restored service connection for 
hypertension and assigned a 10 percent evaluation pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7101, effective January 2, 
1980.  Thus, because the RO has assigned a separate 
disability rating for hypertension, pursuant to the amended 
version of Diagnostic Code 7101, the veteran's hypertensive 
cardiovascular disease can only be evaluated under Diagnostic 
Code 7007. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating greater than 60 
percent for hypertensive cardiovascular disease under 
Diagnostic Code 7007.  In so finding, the Board finds that 
there is no clinical evidence demonstrating that the service-
connected hypertensive cardiovascular disease has resulted in 
chronic congestive heart failure, nor has testing revealed a 
workload of 3 METs or less or a left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Indeed, 
when examined by VA throughout the duration of the appeal, 
the veteran's MET level was consistently  shown to have been 
between 4-5; there was also no evidence of left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  In fact, the December 2005 VA examiner specifically 
opined that the veteran's hypertensive cardiovascular disease 
had remained unchanged since he was previously examined by VA 
in August 2004.  Thus, in view of the foregoing, the Board 
finds that the preponderance of the evidence is against an 
increased rating greater than 60 percent for the service-
connected hypertensive cardiovascular disease.  

3.  Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence 
does not support the veteran's claims of entitlement to 
increased ratings for his panic disorder with agoraphobia and 
anxiety disorder or hypertensive cardiovascular disease, 
currently evaluated as 70 and 60 percent disabling, 
respectively.  Thus, the benefits sought on appeal are 
accordingly denied.

III  Extraschedular Consideration

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation(s) on an 
extra- schedular basis(es). However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected panic disorder with agoraphobia and anxiety 
disorder or hypertensive cardiovascular disease have resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, as mentioned previously, up until a few 
years ago he worked at as a "ROTC" teacher.  And most, if 
not all, of his treatment for his panic disorder with 
agoraphobia and anxiety disorder and hypertensive 
cardiovascular disease has been on an outpatient basis.  So 
there are no legitimate grounds for referring this case to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration.  See, e.g., Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

IV.  Service Connection Claims

General Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  If a condition 
noted during service is not shown to be chronic, then, 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. § 
3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Hence, in the absence of proof of a present 
disability, service connection may not be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, under the law cited above, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

1.  Sleep Disorder

The Board find that service connection for a sleep disorder 
is not warranted.  In reaching the foregoing conclusion, the 
Board notes that service medical records are devoid of any 
subjective complaints or clinic findings and/or diagnoses of 
a sleep disorder.  The veteran first filed his claim for 
service connection for a sleep disorder in September 2003, 
more than 25 years following his release from active service.  
Extensive post-service VA and private treatment records 
reflect that although the veteran has been prescribed 
medication for insomnia and interrupted sleep, these findings 
have been principally associated with his service-connected 
psychiatric disorder, i.e., panic disorder with agoraphobia 
and anxiety disorder.  There is no clinical evidence of a 
sleep disorder that is separate from the service-connected 
panic disorder with agoraphobia and anxiety disorder.  In 
this regard, the insomnia and sleep disturbance experienced 
by the veteran is compensated through the assignment of the 
70 disability rating for his service-connected panic disorder 
with agoraphobia and anxiety disorder under Diagnostic Code 
9412.  Thus, as a comprehensive review of the post-service VA 
and private medical evidence is devoid of a sleep disorder 
that is separate from the service connected service-connected 
panic disorder with agoraphobia and anxiety disorder, there 
can be no award of service connection. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

2.  Angioneurotic edema, claimed as swelling of the tongue 
and face

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for angioneurotic 
edema, claimed as swelling of the tongue and face.  In 
reaching the foregoing conclusion, the Board observes that 
service medical records are entirely negative for any 
subjective complaints or clinical findings or diagnoses 
referable to angeioneurotic edema.  The veteran first filed 
his claim for service connection for angeioneurotic edema, 
claimed as swelling of the face and tongue, in September 
2003, more than 25 years following his release from active 
service.  

VA and private post-service clinical evidence of record 
reflect that the veteran was initially diagnosed as having 
agneioneurotic edema in January 2002, after he was admitted 
to an emergency room at a private hospital with swelling of 
the tongue and difficulty breathing (see, treatment records 
of W. J. W., JR., M.D., dated in January 2002).  Subsequent 
VA outpatient reports reflect that the veteran gave a history 
of having angeioneurotic edema of the face or tongue since 
Vietnam (see, VA outpatient report, dated in August 2004), 
and clinical findings of a history of angeioneurotic edema.  
The record, however, is completely devoid of any competent 
medical evidence to suggest that the veteran's 
agneoneuroticedema, initially diagnosed in January 2002, is 
etiologically related to an event(s) during his military 
service.  Thus, in view of the foregoing, the Board finds 
that the preponderance of the evidence is against an award of 
service connection for angeioneurotic edema, claimed as 
swelling of the tongue and face.

3.  Conclusion

In addition, there is nothing in the record to show that the 
veteran or his wife have the expertise or specialized 
training necessary to diagnose a sleep disorder or to link 
any currently diagnosed angeioneurotic edema to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based on the 
foregoing, as the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
sleep disorder and angeioneurotic edema, claimed as swelling 
of the face and tongue, they must be denied.


ORDER

An increased rating for panic disorder with agoraphobia and 
anxiety disorder is denied. 

An increased rating for hypertensive cardiovascular disease 
is denied. 

Service connection for sleep disorder is denied. 

Service connection for angeioneurotic edema, claimed as 
swelling of the face and tongue, is denied. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered this legislation, but finds 
that, additional development is required, as enumerated in 
the discussion below.  

In this case, by a February 2000 rating action, the RO denied 
service connection for colon cancer.  In reaching the 
foregoing decision, the RO concluded that there was no 
competent medical evidence establishing an etiological link 
between the veteran's diagnosed colon cancer and his period 
of military service, nor was there any evidence demonstrating 
that colon cancer was manifested to a compensable degree 
within a year of service discharge.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).  While the veteran was informed of the 
RO's decision that same month, he did not initiate a 
substantive appeal with respect to the February 2000 rating 
action within the prescribed time period.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000 ); 
38 C.F.R. § 3.156 (2000).  

The veteran now contends that his claim should be reopened 
because he now seeks to establish service connection under 
the theory that exposure to herbicides during his active 
service in the Republic of Vietnam caused his colon cancer 
(see, VA Form 21-4138, Statement in Support of Claim, dated 
in September 2003).  (Parenthetically, the Board observes 
that because the evidence of record establishes that the 
veteran served in the Republic of Vietnam from April 16, 1966 
to May 31, 1967 and from September 15, 1969 to May 11, 1971, 
he is therefore presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2005)).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Thus, 
the Board finds that the veteran's claim for service 
connection for colon cancer, to include as due to exposure to 
herbicides is not a "new" claim, and that new and material 
evidence is required in order for the Board to consider the 
substantive merits of the claim for service connection for 
colon cancer, regardless of the veteran's current theory of 
etiology to military service.  

In view of the foregoing, the Board notes that the RO has not 
informed the veteran of the provisions of 38 C.F.R. § 3.156 
(2005), regulations that are relevant to his new and material 
claim for colon cancer, to include as due to herbicide 
exposure.  In addition, he has not been provided notice of 
the reasons for the RO's denial of his service connection 
claim in February 2000, i.e., no competent medical evidence 
establishing an etiological relationship between his colon 
cancer or demonstrating that colon cancer was manifested to a 
compensable degree within a year of his discharge from 
service in August 1977.  Thus, to ensure that the veteran is 
aware of what is required of him to reopen his previously 
denied claim for service connection for colon cancer, to 
include as due to exposure to Agent Orange, a remand is 
required.  In this regard, the RO must contain in the notice 
to the appellant the reasons for their denial of the claim 
for service connection for colon cancer, to now include as 
due to exposure to herbicides, i.e., evidence demonstrating 
that his colon cancer was caused by an event that occurred 
during service, i.e., his presumed exposure to Agent Orange 
during active service in the Republic of Vietnam, or that 
colon cancer was manifested to a compensable degree within a 
year of service discharge in August 1977.  See, Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish a claim of 
entitlement to service connection for 
colon cancer, to included as due to 
exposure to herbicides, based on new and 
material evidence by informing the 
veteran of the element or elements 
required to establish service connection 
for colon cancer that were found 
insufficient in the RO's February 2000 
denial, i.e., evidence demonstrating that 
his colon cancer was caused by an event 
that occurred during service, i.e., his 
presumed exposure to Agent Orange during 
his active service in the Republic of 
Vietnam, or that colon cancer was 
manifested to a compensable degree within 
a year of service discharge in August 
1977.  The veteran should be asked to 
submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159 (2005).  
Kent v. Nicholson, 20 Vet. App. 1 (2006).
   
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts that were taken to 
obtain them and provide the appellant an 
opportunity to submit them.

2.  Thereafter, the RO should 
readjudicate the issue of whether new and 
material has been received to reopen the 
previously denied claim of entitlement to 
service connection for colon cancer, to 
include as due to exposure to herbicides, 
in light of pertinent law and evidence, 
to specifically include 
38 C.F.R. § 3.156 (2005) and Kent v. 
Nicholson, supra.  

If and only if new and material evidence 
has been received to reopen the claim for 
service connection for colon cancer, to 
include as due to exposure to herbicides, 
should the RO schedule the veteran for a 
VA examination by an appropriate 
specialist to determine whether his colon 
cancer was etiologically related to an 
incident in service, to include his 
presumed exposure to herbicides during 
his active service in the Republic of 
Vietnam.

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
supplement statement of the case, issued 
by the RO in March 2006.  An appropriate 
period of time should be allowed for 
response.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


